DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
2.	Claims 58-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,245,965.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 17/561,287
U.S. Patent No. 11,245,965 
58. A method for scheduling a recording using a media guidance application, the method comprising: receiving, with control circuitry, a first user request from a user to record a first media asset at a first time when the first media asset is transmitted by a first content source; determining that the first media asset from the first user request is not available for recording at the first time from the first content source; automatically computing, with the control circuitry, a first time frame within which the user is likely to view the first media asset based on a viewing history of the user; searching media asset listings based on the first time frame, with the control circuitry, for a second time within the first time frame when the first media asset is scheduled to be transmitted from either the first content source or a second content source; and automatically scheduling, with the control circuitry, a recording of the first media asset at the second time while the first media asset is transmitted from the first content source or the second content source.

59. The method of claim 58, wherein the detecting that a requested recording from the first user request is not available at the first time comprises: after receiving the user request to schedule the media asset for recording, receiving, with the control circuitry, updated scheduling information associated with the plurality of media asset listings; and in response to receiving the updated scheduling information, determining, using the control circuitry, based on the updated scheduling information, that the media asset scheduled to be recorded at the first time is no longer scheduled to be transmitted at the first time and will no longer be recorded.

60. The method of claim 59, further comprising: determining that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time; and automatically computing, with the control circuitry, a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset.

61. The method of claim 60, further comprising: searching, with the control circuitry, the updated scheduling information associated with the media asset listings to determine whether the second media asset will be available for recording at a time other than the third time but within the second time frame; and based on determining that the second media asset is available for recording at a fourth time within the second time frame, scheduling, with the control circuitry, a recording of the second media asset at the fourth time.

62. The method of claim 61, further comprising: assigning a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority.

63. The method of claim 62, wherein the first priority and the second priority are assigned based on user input.

64. The method of claim 58, further comprising: detecting a recording conflict at the first time; and determining that the requested recording is to be canceled at the first time based on a conflict resolution.

65. The method of claim 64, further comprising: determining the conflict resolution based on any of priorities assigned to conflicting scheduled recordings, existence of re-transmissions of the conflicting scheduled recordings, and intended viewing time frames.

66. The method of claim 58, further comprising generating for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time.

67. The method of claim 66, wherein the scheduled recording screen includes an indication of a recording status of the media asset.

68. A system for scheduling a recording using a media guidance application, the system comprising: memory; and control circuitry configured to: receive a first user request from a user to record a first media asset at a first time when the first media asset is transmitted by a first content source; determine that the first media asset from the first user request is not available for recording at the first time from the first content source; automatically compute a first time frame within which the user is likely to view the first media asset based on a viewing history of the user; search media asset listings based on the first time frame for a second time within the first time frame when the first media asset is scheduled to be transmitted from either the first content source or a second content source; and automatically schedule a recording of the first media asset at the second time while the first media asset is transmitted from the first content source or the second content source.

69. The system of claim 68, wherein the control circuitry, when detecting that a requested recording from the first user request is not available at the first time, is further configured to: after receiving the user request to schedule the media asset for recording, receive updated scheduling information associated with the plurality of media asset listings; and in response to receiving the updated scheduling information, determine based on the updated scheduling information, that the media asset scheduled to be recorded at the first time is no longer scheduled to be transmitted at the first time and will no longer be recorded.

70. The system of claim 69, wherein the control circuitry is further configured to: determine that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time; and automatically compute a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset.

71. The system of claim 70, circuitry is further configured to: search the updated scheduling information associated with the media asset listings to determine whether the second media asset will be available for recording at a time other than the third time but within the second time frame; and based on determining that the second media asset is available for recording at a fourth time within the second time frame, schedule a recording of the second media asset at the fourth time.

72. The system of claim 71, wherein the control circuitry is further configured to: assign a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority.

73. The system of claim 72, wherein the first priority and the second priority are assigned based on user input.

74. The system of claim 68, wherein the control circuitry is further configured to: detect a recording conflict at the first time; and determine that the requested recording is to be canceled at the first time based on a conflict resolution.

75. The system of claim 74, wherein the control circuitry is further configured to: determine the conflict resolution based on any of priorities assigned to conflicting scheduled recordings, existence of re-transmissions of the conflicting scheduled recordings, and intended viewing time frames.

76. The system of claim 68, wherein the control circuitry is further configured to generate for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time.

77. The system of claim 76, wherein the scheduled recording screen includes an indication of a recording status of the media asset.
1. A method for scheduling a recording using a media guidance application, the method comprising: receiving, with control circuitry, a first user request from a user to record a first media asset at a first time when the first media asset is transmitted by a first content source; determining that the first media asset from the first user request is not available for recording at the first time from the first content source; automatically computing, with the control circuitry, a first time frame within which the user is likely to view a recording of the first media asset based on a viewing history of the user of previously recorded media assets, wherein the first time frame is used to limit a search for a repeat transmission of the first media asset; searching media asset listings based on the first time frame, with the control circuitry, for a second time within the first time frame when the first media asset is scheduled to be transmitted from either the first content source or a second content source; and automatically scheduling, with the control circuitry, a recording of the first media asset at the second time while the first media asset is transmitted from the first content source or the second content source.

2. The method of claim 1, wherein the detecting that a requested recording from the first user request is not available at the first time comprises: after receiving the user request to schedule the media asset for recording, receiving, with the control circuitry, updated scheduling information associated with the plurality of media asset listings; and in response to receiving the updated scheduling information, determining, using the control circuitry, based on the updated scheduling information, that the media asset scheduled to be recorded at the first time is no longer scheduled to be transmitted at the first time and will no longer be recorded.

3. The method of claim 2, further comprising: determining that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time; and automatically computing, with the control circuitry, a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset.

4. The method of claim 3, further comprising: searching, with the control circuitry, the updated scheduling information associated with the media asset listings to determine whether the second media asset will be available for recording at a time other than the third time but within the second time frame; and based on determining that the second media asset is available for recording at a fourth time within the second time frame, scheduling, with the control circuitry, a recording of the second media asset at the fourth time.

5. The method of claim 4, further comprising: assigning a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority.

6. The method of claim 5, wherein the first priority and the second priority are assigned based on user input.

7. The method of claim 1, further comprising: detecting a recording conflict at the first time; and determining that the requested recording is to be canceled at the first time based on a conflict resolution.

8. The method of claim 7, further comprising: determining the conflict resolution based on any of priorities assigned to conflicting scheduled recordings, existence of re-transmissions of the conflicting scheduled recordings, and intended viewing time frames.

9. The method of claim 1, further comprising generating for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time.

10. The method of claim 9, wherein the scheduled recording screen includes an indication of a recording status of the media asset.

11. A system for scheduling a recording using a media guidance application, the system comprising: memory; and control circuitry configured to: receive a first user request from a user to record a first media asset at a first time when the first media asset is transmitted by a first content source; determine that the first media asset from the first user request is not available for recording at the first time from the first content source; automatically compute a first time frame within which the user is likely to view a recording of the first media asset based on a viewing history of the user of previously recorded media assets, wherein the first time frame is used to limit a search for a repeat transmission of the first media asset; search media asset listings based on the first time frame for a second time within the first time frame when the first media asset is scheduled to be transmitted from either the first content source or a second content source; and automatically schedule a recording of the first media asset at the second time while the first media asset is transmitted from the first content source or the second content source.

12. The system of claim 11, wherein the control circuitry, when detecting that a requested recording from the first user request is not available at the first time, is further configured to: after receiving the user request to schedule the media asset for recording, receive updated scheduling information associated with the plurality of media asset listings; and in response to receiving the updated scheduling information, determine based on the updated scheduling information, that the media asset scheduled to be recorded at the first time is no longer scheduled to be transmitted at the first time and will no longer be recorded.

13. The system of claim 12, wherein the control circuitry is further configured to: determine that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time; and automatically compute a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset.

14. The system of claim 13, circuitry is further configured to: search the updated scheduling information associated with the media asset listings to determine whether the second media asset will be available for recording at a time other than the third time but within the second time frame; and based on determining that the second media asset is available for recording at a fourth time within the second time frame, schedule a recording of the second media asset at the fourth time.

15. The system of claim 14, wherein the control circuitry is further configured to: assign a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority.

16. The system of claim 15, wherein the first priority and the second priority are assigned based on user input.

17. The system of claim 11, wherein the control circuitry is further configured to: detect a recording conflict at the first time; and determine that the requested recording is to be canceled at the first time based on a conflict resolution.

18. The system of claim 17, wherein the control circuitry is further configured to: determine the conflict resolution based on any of priorities assigned to conflicting scheduled recordings, existence of re-transmissions of the conflicting scheduled recordings, and intended viewing time frames.

19. The system of claim 11, wherein the control circuitry is further configured to generate for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time.

20. The system of claim 19, wherein the scheduled recording screen includes an indication of a recording status of the media asset.


Claims 58-77 are anticipated by U.S. Patent No. 11,245,965 claims 1-20 as show in the table above.
Allowable Subject Matter
Claims 58-77 would be allowable if rewritten to overcome the rejection(s) under non-statutory obviousness-type double patenting set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484